

117 S2251 IS: To expand support for law enforcement officers. 
U.S. Senate
2021-06-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2251IN THE SENATE OF THE UNITED STATESJune 24, 2021Mr. Hawley introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo expand support for law enforcement officers. 1.Expanding support for law enforcement officer family services, stress reduction, and suicide preventionSection 1001(a)(21) of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10261(a)(21)) is amended by striking $7,500,000 and inserting $12,500,000. 